MEMORANDUM ***
In March 2000, Defendant-Appellant Movsesyan was tried and convicted for three bank robberies occurring in southern California in November 1999. Sentenced to 200 months in prison, he now appeals on three grounds: an impermissibly suggestive photo-spread; improper judicial notice of the FDIC status of the banks; and improper admission of testimony relating to serial robberies. We affirm.
After closely reviewing the challenged photo-spread, we find unpersuasive the claim of appellant that the display is impermissibly suggestive. Moreover, our Court and our sister Circuits have upheld photo-spreads far more suggestive than the one in this case. That one of the witnesses was unable to pick out appellant’s photo from the spread bolsters our conclusion.
Appellant’s second claim is foreclosed by this court’s ruling, on virtually identical facts, in United States v. Chapel, 41 F.3d 1338, 1342 (9th Cir.1994). Finally, we find nothing improper about the admission of agent testimony as to similarities among the robberies. Even if improper, appellant’s substantial rights were not infringed in light of the other very strong identification evidence in this case, and thus appellant’s claim cannot survive plain error review.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.